DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-, 3-10 and 13-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (2018/0311713) in view of Okada et al. (4,812,370).
Regarding claim 1, Joshi discloses a friction stir processing system, comprising: a rotatable die assembly (figure 1b) comprising: a die body 12 defining a die base 10 and a die stem 16, wherein the die stem extends axially from the die base, the die stem defines an extrusion cavity (gap between die plunge 16 and mandrel 18), and the die body is formed from a first material; and a plurality of die segments 14 coupled to the die stem (figure 2a), wherein the plurality of distinct die segments 14 are disposed around the extrusion cavity to collectively form a die surface opposite to the die base (figure 1b, 2a).
The limitation “individually and separably” does not further limit the claim.  Since the segments are individual, separate protrusions, they are individual and separably coupled.  
Joshi does not specifically disclose that the plurality of die segments are formed from a second material, and the second material is different than the first material.  However, Okada discloses having an outer coated layer comprising tungsten on a tool that is different from the composition of an inner substrate (abstract).  While these are not used for the same device, it would have been obvious to use a tungsten material for the outer surface to provide a more wear-resistant and tougher surface.  This would prolong the life of the system.  
Regarding claim 3, Joshi discloses that the die surface formed by the plurality of die segments defines a smooth contoured profile comprising a high slope portion and a low slope portion (figure 2b shows a high to low sloped curve surface).  
Regarding claim 4, Joshi discloses that the die surface formed by the plurality of die segments defines a sloping profile (figure 2b, opposite side of segments 14 shows a high to low sloped curve surface with sloping profile).  
Regarding claim 5, Joshi discloses that the die surface formed by the plurality of die segments defines a concave profile, and the concave profile is directed toward the extrusion cavity (figure 2b shows a high to low slowed curves surface towards the extrusion cavity).  
Regarding claim 6, Joshi discloses that the extrusion cavity tapers from a first diameter to a second diameter (figure 2b shows a high to low sloped curves surface which is considered a tapered cavity).  
Regarding claim 7, Okada discloses that the first material comprises a nickel-cobalt alloy or a tungsten alloy (abstract).  
Regarding claim 8, Okada discloses that the second material comprises tungsten (abstract).  
Regarding claim 9, Joshi discloses a mandrel assembly comprising:- 18 -Attorney Docket No.: SS-01397 (122292-5397) an inner mandrel 18 axially aligned with the extrusion cavity; and an outer mandrel (cylinder holding the material 20) disposed around the inner mandrel, wherein the inner mandrel and the outer mandrel define a container volume (figure 1b).  
Regarding claim 10, Joshi discloses that the inner mandrel tapers from a first diameter to a second diameter (figure 2c).   
Regarding claim 13, Okada discloses making a tool is formed from a tungsten alloy (abstract).  
Regarding claim 14, Okada discloses coating a tool with tungsten (abstract).  
Regarding claim 17, Joshi discloses a method comprising: rotating a die surface 12 of a die assembly 10 against a billet 20, wherein the die assembly comprises a plurality of distinct die segments 14 coupled to a die stem 16, the plurality of die segments collectively form the die surface 12, the die stem 16 is formed from a first material; and plasticizing the billet into a product 22 (figures 1a-b, 2, paragraphs 0036-0046).  
The limitation “individually and separably” does not further limit the claim.  Since the segments are individual, separate protrusions, they are individual and separably coupled.  
Joshi does not specifically disclose that the plurality of die segments are formed from a second material, and the second material is different than the first material.  However, Okada discloses having an outer coated layer comprising tungsten on a tool that is different from the composition of an inner substrate (abstract).  While these are not used for the same device, it would have been obvious to use a tungsten material for the outer surface to provide a more wear-resistant and tougher surface.  This would prolong the life of the system.  
Regarding claim 18, Joshi discloses advancing the billet toward the die surface via a mandrel 18 (figures 1a-b, 2, paragraphs 0036-0046).  
Regarding claim 19, Joshi discloses that the product is an extruded tube (figures 1a-b, 2, paragraphs 0036-0046).  
Regarding claim 20, Joshi discloses depositing the billet on to a substrate (bottom plate) (figure 4a).

Claim Rejections - 35 USC § 103
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (6,302,315) in view of Trapp et al. (2006/0102689).
Regarding claim 2, Thompson discloses a friction stir processing system, comprising: a rotatable die assembly comprising: a die body defining a die base 62 and a die stem 96, wherein the die stem extends axially from the die base, the die stem defines an extrusion cavity (gap where the pin is located), and the die body is formed from a first material; and a plurality of distinct die segments 97a, b individually and separably coupled to the die stem, wherein the plurality of die segments are disposed around the extrusion cavity to collectively form a die surface opposite to the die base (figure 4).  Thompson discloses that each of the plurality of die segments comprises a die segment boss 98a,b (pins) configured to engage with a respective mating receptacle of the die stem (figure 4). 
 Thompson does not disclose that the plurality of die segments 97a,b are formed from a second material, and the second material is different than the first material. However, Trapp discloses putting a coating on wheels of a friction stir apparatus for grip enhancing (paragraph 0043).  To one skilled in the art at the time of the invention it would have been obvious to put a textured coating on the wheels to enhance the grip on the workpiece surface and also to reduce the force required to maintain positioning (paragraph 0043).

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art was not found that taught or suggested wherein the outer mandrel defines a cooling channel around the container volume or wherein the outer mandrel defines a phase change heat exchanger around the container volume.  

Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive.
The Applicant argues that the scroll pattern of the prior art are not individually or separably coupled to the die stem.
The Examiner disagrees.  they are separate features.  There are segments in Joshi that are individual protrusion/scrolls.  That makes the individually coupled.  They are separate segments; therefore; they are treated as separate pieces that are coupled to the apparatus.  While the Examiner acknowledges the differences in structure between the current invention and the prior art, the claim language does not yet differentiate.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735